Title: From Thomas Jefferson to Samuel Huntington, 26 March 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
In Council Richmond Mar: 26th. 1781.

The appointment of Commissioner to the War Office of this State having lately become vacant, the Executive are desirous to place  Colo. William Davies of the Virga. Continentals in that office. This Gentleman however declines undertaking it unless his rank in the army, half pay for life, land and allowance for depreciation of pay can be reserved to him; observing with justice that these emoluments, distant as they are, are important to a person who has spent the most valuable part of his youth in the service of his country. As this indulgence rests in the power of Congress alone, I am induced to request it of them on behalf of the State, to whom it is very interesting that the office be properly filled, and I may say, on behalf of the Continent also, to whom the same circumstance is interesting in proportion to its reliance on this State for supplies to the Southern war. We should not have given Congress the trouble of this application had we found it easy to call any other to the office who was likely to answer our wishes in the exercise of it.
I have the honor to be with Sentiments of the highest respect your Excellency’s mo. obt. & mo. hble Servt.,

Th: Jefferson

